Michelle E. Shriro
Todd A. Hoodenpyle
SINGER & LEVICK, PC
16200 Addison Road, Suite 140
Addison, TX 75001
Phone: 972.380.5533
Fax: 972.380.5748
Email: mshriro@singerlevick.com
Email: hoodenpyle@singerlevick.com

Counsel to CR3 Partners, LLC


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
_____________________________________
                                                   §
In re:                                             §    Chapter 7
                                                   §
ROCKYOU, INC.                                      §    Case No. 19-10453 (SCC)
                                                   §
                  Debtor.                          §
______________________________________

                                                   §
In re:                                             §    Chapter 7
                                                   §
MMJK, INC.                                         §    Case No. 19-10454 (SCC)
                                                   §
                  Debtor.                          §
______________________________________


         OBJECTION TO TRUSTEE’S MOTION SEEKING THE ENTRY OF AN ORDER
           PURSUANT TO RULE 2004 OF THE FEDERAL RULES OF BANKRUPTCY
          PROCEDURE, DIRECTING THE PRODUCTION OF DOCUMENTS BY, AND
          THE EXAMINATION OF, CR3 PARNTERS LLC PURSUANT TO RULE 2004


TO THE CLERK OF THE BANKRUPTCY COURT:

         COMES NOW CR3 Partners LLC, by and through its counsel, Singer & Levick, P.C., and

files this, its Objection to Trustee’s Motion Seeking the Entry of an Order, Pursuant to Rule 2004

of the Federal Rules of Bankruptcy Procedure, Directing the Production of Documents by, and for

_______________________________________________________________________________________________________
OBJECTION TO MOTION FOR THE PRODUCTION OF
DOCUMENTS BY, AND EXAMINATION OF, CR3 PARTNERS LLC                                        Page 1
the Examination of, CR3 Partners LLC (“Objection”) and, in support of same, would respectfully

show as follows:

                                                   I.

                                          BACKGROUND

       1.      On February 13, 2019 (“Petition Date”), Debtor RockYou, Inc. (“RockYou”) and

Debtor MMJK, Inc. (“MMJK”) each filed a Voluntary Petition for relief under Chapter 7 of Title

11 of the United States Code (“Bankruptcy Code”).

       2.      CR3 Partners LLC (“CR3”) was retained by RockYou prior to the Petition Date to

provide financial advisory services including serving in various officer capacities.

        3.      On March 17, 2020, Salvatore LaMonica, the Chapter 7 Trustee (“Trustee”) for

the Estate of RockYou and the Estate of MMJK, filed his Motion Seeking the Entry of an Order,

Pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure, Directing the Production of

Documents by, and the Examination of, CR3 Partners LLC (“Motion”) in each of the Debtors’

cases: (Dkt.090 – RockYou case) (Dkt.054 – MMJK case).

                                                  II.

                            OBJECTION AND BASIS THEREFOR

       4.      CR3 does not generally oppose the Trustee’s request for production of documents

or producing a corporate representative for an examination under Rule 2004. However, CR3 has

several substantive and procedural concerns which need to be addressed either in the Order

granting this Motion or, alternatively, as a reservation of CR3’s rights to object to any subpoena

for documents or an examination issued pursuant to the Order. As a threshold matter, CR3 was




_______________________________________________________________________________________________________
OBJECTION TO MOTION FOR THE PRODUCTION OF
DOCUMENTS BY, AND EXAMINATION OF, CR3 PARTNERS LLC                                        Page 2
not served with the Motion but rather obtained it through counsel for one of the other parties in the

case. 1

          5.     Initially, the Motion is procedurally deficient as the Trustee is requesting an Order

“directing” the production of specific documents rather than simply seeking authority to issue a

subpoena as provided under Rule 2004(c) and 9016 of the FEDERAL RULES                         OF   BANKRUPTCY

PROCEDURE. If the Trustee’s proposed language “directing” the production is approved in an

entered Order, this language could potentially deprive CR3 of its rights to object to the specific

items as allowed by the FEDERAL RULES OF CIVIL PROCEDURE as made applicable by the FEDERAL

RULES OF BANKRUPTCY PROCEDURE. Counsel for CR3 has been in contact with counsel for the

Trustee to narrow the time period to the period during which CR3 was retained (October 6, 2018

through February 3, 2019) and the scope of various requests, and hopefully the parties will be able

to reach a consensual resolution. However, in the meantime, CR3 requests that the language

“directing production” of specific documents be removed and, instead, the Order should provide

that the Trustee be authorized to issue a subpoena under Rule 9016 to compel production, and that

CR3’s rights to object to specific document requests, as well as the examination, are preserved. If

this process is followed, then CR3 will be able to preserve its other objections concerning breadth,

confidentiality and privilege.

          6.     Second, the requested documents or, alternatively, the information set forth in such

documents, appear to be property of another party, CL Media Holdings, LLC (“CL Media”) and

subject to an existing Protective Order already issued by this Court, as well as confidentiality

obligations in CR3’s own engagement letter and the attorney-client and work product privileges.


1
  There is no Certificate of Service either attached to the Trustee’s Motion or filed as a separate document on the
Docket so CR3 cannot verify that there was any attempt to serve CR3. The original objection deadline was March
30, 2020 and the Trustee’s counsel granted CR3 an extension on the objection deadline through April 6, 2020 at 12
noon.
_______________________________________________________________________________________________________
OBJECTION TO MOTION FOR THE PRODUCTION OF
DOCUMENTS BY, AND EXAMINATION OF, CR3 PARTNERS LLC                                        Page 3
On June 4, 2019, this Court entered the Order Regarding Chapter 7 Trustee’s Motion for Entry of

an Order Compelling the Turnover of the Debtors’ Books and Records and Other Electronic Data

of the Debtors in the Possession, Custody or Control of Wild Sky Media, CL Media Holdings, LLC

and any Other Third Party (“Protective Order”). 2 As set forth in the Protective Order, the

Debtors’ books and records are not property of the Debtors’ Estates but rather belong to CL Media.

Much of the information that the Trustee has requested, such as the Debtors’ tax returns, financial

information and correspondence, are the Debtors’ books and records which appear to belong to

CL Media and not the bankruptcy estates.

          7.      The Trustee has asserted that the information and documents in the possession of

CR3 are subject to a third-party exception to confidentiality as provided in paragraph 2a of the

Confidentiality and Nondisclosure Agreement (“NDA”) attached to the Protective Order.

However, paragraph 2a only provides an exception to confidentiality for information that is

disclosed to the Trustee by a third party not subject to any obligation of confidentiality.” Since

CR3 has confidentiality provisions in its own engagement letter, this exception to confidentiality

is not applicable. Also, some of the requested information may also be subject to the attorney-

client and work product privileges.

          8.      At a minimum, there is a dispute between the Trustee and CL Media concerning

the applicability of the Protective Order to the requested documents. CR3 has discussed this

dispute with counsel for both the Trustee and CL Media. CR3 is concerned that its production of

the documents may be violative of the Order of the Court already in place and needs some guidance

from the Court as to whether such documents should be produced at all or whether the production

should be subject to the existing Protective Order with the attached NDA. The simplest way to



2
    See Docket No 40 in the RockYou case.
_______________________________________________________________________________________________________
OBJECTION TO MOTION FOR THE PRODUCTION OF
DOCUMENTS BY, AND EXAMINATION OF, CR3 PARTNERS LLC                                        Page 4
resolve this matter may be for CR3 to simply produce documents consistent with the existing

NDA.

        9.      Third, the Order requires a representative with “personal knowledge regarding the

Debtors’ operation during CR3 Partners’ engagement.” Most of the CR3 personnel who worked

on this engagement are no longer with CR3. Accordingly, CR3 has requested that the Order be

revised to address CR3’s concerns and to comply with FEDERAL RULE               OF   CIVIL PROCEDURE

30(b)(6). The Trustee refused to remove the language concerning producing a witness with

personal knowledge and revise the language to comply with FEDERAL RULE OF CIVIL PROCEDURE

30(b)(6).

                                                  III.

                                          CONCLUSION

       10.     In conclusion, CR3 requests that the Trustee be authorized to issue the subpoena

subject to striking the language in the proposed Order that “directs” CR3 to produce documents.

In addition, any production should be subject to the existing Protective Order and NDA, and that

CR3 be authorized to produce a corporate representative pursuant to FEDERAL RULE              OF   CIVIL

PROCEDURE 30(b)(6).

        WHEREFORE, CR3 Partners LLC respectfully prays that the Court grant the request for

an Order authorizing the Chapter 7 Trustee to subpoena the production of documents by CR3, and

the examination of CR3, consistent with the relief requested herein, and for such other and further

relief as it may show itself, or as the Court may deem, to be just and proper.

DATED: April 6, 2020




_______________________________________________________________________________________________________
OBJECTION TO MOTION FOR THE PRODUCTION OF
DOCUMENTS BY, AND EXAMINATION OF, CR3 PARTNERS LLC                                        Page 5
                                                Respectfully submitted,

                                                SINGER & LEVICK, P.C.

                                                By:       /s/ Michelle E. Shriro
                                                        Michelle E. Shriro
                                                        State Bar No. 18310900
                                                        Todd A. Hoodenpyle
                                                        State Bar No. 00798265

                                                16200 Addison Road, Suite 140
                                                Addison, Texas 75001
                                                Phone: 972.380.5533
                                                Fax: 972.380.5748
                                                Email: mshriro@singerlevick.com
                                                Email: hoodenpyle@singerlevick.com

                                                ATTORNEYS FOR:
                                                CR3 PARTNERS, LLC




_______________________________________________________________________________________________________
OBJECTION TO MOTION FOR THE PRODUCTION OF
DOCUMENTS BY, AND EXAMINATION OF, CR3 PARTNERS LLC                                        Page 6
                                  CERTIFICATE OF SERVICE

        I hereby certify that Notice of this document will be electronically mailed to the parties
that are registered or otherwise entitled to receive electronic notices in this case pursuant to the
Electronic Filing Procedures in this District, and to the parties listed below via electronic mail if
known, or via first-class mail, postage prepaid, on this 6th day of April, 2020.

 COUNSEL TO CHAPTER 7 TRUSTEE:                       CHAPTER 7 TRUSTEE:
 Jacqulyn S. Loftin                                  Salvatore LaMonica
 LaMonica Herbst & Maniscalco, LLP                   LaMonica Herbst & Maniscalco, LLP
 3305 Jerusalem Avenue                               3305 Jerusalem Avenue
 Wantagh, New York 11793                             Wantagh, NY 11793
 Email: jsl@lhmlawfirm.com                           Email: sl@lhmlawfirm.com


 COUNSEL TO THE DEBTORS:                             US TRUSTEE:
 Nathan S Greenberg                                  Office of the United States Trustee
 McGuireWoods LLP                                    U.S. Federal Office Building
 1251 Avenue of the Americas, 20th Floor             201 Varick Street, Room 1006
 New York, NY 10020                                  New York, NY 10014
 Email: ngreenberg@mcguirewoods.com



                                                         /s/ Michelle E. Shriro
                                                        Michelle E. Shriro




_______________________________________________________________________________________________________
OBJECTION TO MOTION FOR THE PRODUCTION OF
DOCUMENTS BY, AND EXAMINATION OF, CR3 PARTNERS LLC                                        Page 7
